OPINION

Per Curiam:

Appellants ask that we set aside a summary judgment entered against them on the basis that a genuine issue of material fact exists. We view this contention as sound and reverse the lower court’s order so that a full trial on the merits might be had.
Respondent, the assignee of various creditors of appellant, brought an action to collect certain debts. In support of a motion for summary judgment and pursuant to NRCP 56(a) *120respondent offered, in the form of an affidavit, an audit of the accounts of the assignors. The affidavit of appellant Irving Bell was offered which disputed the amounts owing and which indicated that respondent’s audit was made without reference to the payment records of Brooks Rent-A-Car, Inc., of which he was president.
It is clear that if the facts in both affidavits are accepted as true, Turner v. Redfield, 82 Nev. 273, 416 P.2d 233 (1966), a genuine issue of fact is presented. NRCP 56(e).
Reversed.